Citation Nr: 9915440	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a 
dislocated left shoulder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from June 1960 to 
November 1963.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1996 rating decision, in 
which the RO denied the veteran's increased rating claim for 
residuals of a left shoulder separation, then evaluated as 20 
percent disabling, with an effective date from June 1979.  
The veteran filed an NOD in May 1996, and an SOC was issued 
by the RO that same month.  Also in May 1996, the veteran 
filed a substantive appeal.  A supplemental statement of the 
case was issued in June 1998.  The veteran did not request a 
personal hearing.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in April 1996, the veteran exhibited 
forward elevation and abduction of his left arm to 45 
degrees with discomfort; a radiographic study revealed 
osteoarthritis of the shoulder joint.  




3. The veteran's residuals of left shoulder dislocation do 
not demonstrate ankylosis, fibrous union or nonunion of 
the humerus, loss of the humerus head, or limited motion 
to 25 degrees from the side.  


4. The veteran failed to report for a May 1998 VA 
compensation and pension examination, scheduled in 
conjunction with his current claim for an increased rating 
for residuals of a left shoulder dislocation.  

5. Good cause for the veteran's failure to report for 
examination has not been shown.


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of a left shoulder dislocation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.655, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5202 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for residuals of a left shoulder 
dislocation in April 1971.  The RO determined the veteran's 
disorder to be a noncompensable disability.  In an August 
1979 rating decision, the disability rating was increased to 
20 percent.  Additional increased rating claims subsequently 
filed by the veteran were denied by the RO and the Board.  In 
July 1983, the RO denied the veteran service connection for 
arthritis of the left shoulder, hands, and fingers, secondary 
to his service-connected left shoulder separation.  

Thereafter, in February 1996, the veteran filed a claim with 
the RO for an increased rating.  The veteran reported that he 
was suffering from arthritis in his left shoulder, and that 
he experienced pain in his left shoulder when he lifted his 
left arm.  He also noted that he could not lift any object in 
his left hand weighing more than five pounds.  

In April 1996, the veteran was medically examined for VA 
purposes.  He noted his previous medical history, and 
indicated that he had last dislocated his shoulder in June 
1995, while swimming.  He also reported not having had 
surgery on the left shoulder, and complained of constant 
pain, especially in cold weather.  The veteran also noted 
that he could not do much lifting or reaching overhead.  On 
clinical evaluation, the veteran could forward elevate and 
abduct his left arm to 45 degrees, both with discomfort.  An 
associated radiographic study revealed mild osteoarthritis of 
the shoulder joint.  

In a rating decision that same month, April 1996, the RO 
denied the veteran's increased rating claim.  The following 
month, the veteran filed an NOD, in which he characterized 
the VA examination as inadequate and requested a new 
examination.  He also noted his new address.  

In May 1998, the veteran was scheduled for an additional VA 
medical examination, for which he did not report.  In a June 
1998 supplemental statement of the case, the RO noted in its 
decision that the veteran had failed to report for a 
scheduled VA examination, and that evidence expected from the 
examination might have been material to the outcome of the 
veteran's claim.  The RO cited to 38 C.F.R. § 3.655, 
"Failure to report for Department of Veterans Affairs 
examination."  


II.  Analysis

The Board finds the veteran's claim for an increased rating 
for residuals of a left shoulder dislocation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999), has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claims, 
all regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, supra.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5200 through 5203 (1998).  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In this case, 
the veteran's left shoulder is considered the minor upper 
extremity.  Normal ranges of motion of the shoulder are 
forward elevation (flexion) from zero to 180 degrees, 
abduction from zero to 180 degrees, and internal and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (1998).

The veteran's residuals of a left shoulder dislocation have 
been evaluated under 38 C.F.R. § 4.71a, DC 5202, and have 
been assigned a 20 percent disability rating by the RO.  
Under DC 5202, a 20 percent evaluation for the minor arm may 
be granted for four different conditions: (1) malunion of the 
humerus with moderate deformity; (2) malunion of the humerus 
with marked deformity; (3) recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level; and (4) recurrent 
dislocations of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  38 C.F.R. § 
4.71a, DC 5202 (1998).  A 40 percent evaluation requires 
fibrous union of the humerus, with a 50 percent evaluation 
assigned for nonunion of the humerus (false flail joint), and 
a 70 percent rating is warranted where there is loss of the 
head of the humerus.  Id.

Under DC 5200, a favorable ankylosis of the scapulohumeral 
joint with abduction to 60 degrees, reaching the mouth and 
head, warrants a 20 percent rating for the minor arm; 
intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation; and unfavorable ankylosis 
with abduction limited to 25 degrees is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5200 (1998).

Under DC 5201, limitation of motion of the arm warrants a 20 
percent evaluation for the minor arm for both limited motion 
to shoulder level and midway between side and shoulder level 
range of motion.  Where motion is limited to 25 degrees from 
the side, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, DC 5201 (1998).

Under DC 5203, impairment of the clavicle or scapula, a 20 
percent evaluation is the maximum allowable rating.  
Therefore, consideration of this diagnostic code would not be 
beneficial to the veteran's increased rating claim.  38 
C.F.R. § 4.71a, DC 5203 (1998).  

A review of the evidence reflects that, upon VA examination 
in April 1996, the veteran exhibited forward elevation and 
abduction of his left arm to 45 degrees, with discomfort.  An 
associated radiographic study revealed mild osteoarthritis of 
the shoulder joint.  Thus, the medical findings do not 
reflect ankylosis, fibrous union, or nonunion of the humerus, 
loss of the humeral head, or limited motion of the left arm 
to 25 degrees from the side, and the veteran is not entitled 
to an increased rating greater than 20 percent for his left 
shoulder dislocation.  


We are cognizant, as is noted above, that the veteran was 
subsequently scheduled for an additional VA medical 
examination in May 1998.  The veteran did not report for this 
examination and, in a subsequent supplemental statement of 
the case (SSOC), he was advised of the consequences of not 
reporting, the appropriate law was cited, and his claim 
continued to be denied.  The SSOC was sent to the veteran's 
address of record.  The claims file does not reflect that a 
reply was received from the veteran or that the SSOC was 
returned as undeliverable.

The pertinent regulatory language states that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, and the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b) (1998).  

It should be noted that, because the veteran's failure to 
report for the examination was without any explanation to the 
RO, it may be said that the veteran's absence from the 
scheduled examination was without good cause.  No evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  The veteran did not submit any response to the June 
1998 supplemental statement of the case, advising him that an 
increased rating could not be granted, in light of 38 C.F.R. 
§ 3.655.  Therefore, the Board finds that the claim for an 
increased rating for residuals of a shoulder dislocation must 
consequently be denied.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  



ORDER

Entitlement to an increased rating for residuals of a left 
shoulder dislocation is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

